PER CURIAM.
From the record, briefs and oral arguments which have been duly considered, there appearing to have been no reversible ■error committed in the trial of this case in the district court and there being found from the record ample substantial evidence to support the verdict of conviction of all appellants, and the appellants having been properly sentenced thereon by the district judge in the lawful 'exercise of his judicial ■discretion, the judgments of conviction and sentence pronounced as to all the appellants are affirmed.